Citation Nr: 1114092	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post operative right knee injury with tear of the medial meniscus and anterior cruciate ligament with chondromalacia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for entitlement to service connection for post operative right knee injury with tear of the medial meniscus and anterior cruciate ligament with chondromalacia.

In the August 2007 VA Form 9, the Veteran requested a hearing before a member of the Board at the RO.  A Travel Board hearing was scheduled for May 27, 2010; however, the Veteran failed to attend. 

The Board notes that subsequent to the issuance of the most recent supplemental statement of the case, additional VA examination and treatment reports have been associated with the claims file.  A waiver of the RO's initial consideration of this evidence was not provided.  However, the VA examination reports pertain to unrelated claims that were being adjudicated by the RO.  To the extent that the VA treatment reports mention the history and current treatment of the Veteran's claimed right knee condition, such information is cumulative of evidence which was already of record and which was previously considered by the RO.  Therefore, a solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  Service connection for post operative right knee injury was previously denied in an unappealed July 1985 rating decision, of which the Veteran was notified that same month.

2.  The evidence added to the record since the July 1985 denial of service connection for post operative right knee injury is cumulative or redundant and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 1985 rating decision, which denied service connection for a post operative right knee injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the July 1985 rating decision is not new and material for the purpose of reopening the claim of service connection for post operative right knee injury with tear of the medial meniscus and anterior cruciate ligament with chondromalacia.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also informed the Veteran of the reason for the prior denial and the type of evidence needed to reopen the claim for a right knee injury.  See Kent v. Nicholson, 20 Vet. App. 1, 9- 10 (2006).  The letter further advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, and private treatment reports.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.   Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service connection for post operative right knee injury in July 1985 because there was no record of any problems with the right knee in service.  The Veteran was notified of such determination the same month, but he did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the July 1985 determination consisted of the service treatment records, the report of VA examinations, private treatment records, and a statement from the Veteran.

Service treatment records are negative for complaints, findings, or treatment with regards to the right knee.  Entries dated in February and March 1969 reveal that the Veteran sought treatment for complaints of pain in the knee.  However, the examiners reported that the Veteran's complaint was of pain and a small nodule in the left knee, and the examination and treatment focused on such.  There were no clinical findings with regards to the right knee.  Further, the Veteran denied a history of injury but reported that he had a problem with running.  Upon clinical evaluation during the June 1970 separation examination, the Veteran's lower extremities were evaluated as normal.  The Veteran reported in his February 1985 claim that he sustained a right knee injury in 1969.

Post-service private treatment reports show that in September 1978, the Veteran gave a history of having a chronic knee problem on the right and the result of a right knee arthrogram that month was normal.  X-rays of the right knee taken in May 1982 showed mild osteophytic spurring of the patella and probable joint effusion that should be correlated clinically.  At that time, the Veteran reported that during the prior 5 or 6 years, he had experienced intermittent pain and swelling in the right knee.  The impression was of chronic synovitis of the right knee.  In June 1982, the Veteran underwent a right knee arthrogram.  The impression was that the medial meniscus appeared normal and the lateral meniscus showed changes suggestive of a posterior meniscal tear.  The cruciate ligaments as visualized appeared intact and a joint effusion was present.  In July 1982, the Veteran reported a 5 year history of pain and swelling in his right knee.  He was vague with regard to a history of an injury.  The examiner noted that routine films of the knee were within normal limits.  The examiner opined that the Veteran obviously had a chronic synovitis in his knee.  The diagnosis was of internal derangement of the knee and an arthroscopy was advised.

The Veteran was provided a VA examination in June 1985 to evaluate his right knee condition.  He reported that he hurt his knee in 1970 at Camp Pendleton and was put on light duty.  He related that he had experienced trouble with the knee on and off ever since that time.  The complaint at that time was of swelling and irritation of the knee.  The report of an X-ray of the right knee at that time indicated that there were minimal hypertrophic arthritic changes involving the knee.  The Veteran reported that he had an arthroscopy of the right knee in 1982.  He complained of pain in the knee with prolonged weight bearing and climbing stairs.  The Veteran had intermittent swelling.  There had been no locking or instability, and there were asymptomatic arthroscopy scars about the right knee.  There was no tenderness, swelling, increased heart, redness, increased joint fluid, limitation of motion or instability.  The diagnosis was of postoperative arthroscopy of the right knee.

The evidence received since the July 1985 decision consists of VA treatment records, the reports of a VA examinations, additional private treatment records, and statements from the Veteran.

In his May 2006 claim, the Veteran reported that in February 1969, while stationed in California, he chipped the cartilage on the right knee.  He said that he was placed on medical hold for one month before being transferred to Vietnam.  He indicated that he had an orthoscopic surgery in 1980, which he stated was directly related to the original injury that occurred in 1969.

Additional private treatment records submitted show that in September 1982, the Veteran was admitted to a hospital for treatment of right knee pain.  He reported that he sustained an injury to his right knee in 1970, and he had experienced problems with snapping, popping, giving way, and swelling in the knee since that time.  The discharge summary indicates that the Veteran had a history of recurring episodes of pain and swelling in his right knee over the previous 5 years.  The operative note and discharge summary indicate that the Veteran underwent a diagnostic and operative arthroscopy with patellar shaving and debridement 
of the medial femoral condyle.  The final diagnoses were of right knee mild chondromalacia of the patella, mild chondromalacia of the medial femoral condyle, and partial anterior cruciate tear.  The pathology report indicates that the shavings from the medial meniscus and a portion of the anterior cruciate revealed fibrocartilage and hyaline cartilage with prominent degenerative and reactive changes and synovium with surface hyperplasia, fibrosis, and focal mild chronic inflammation.  The report of X-rays from that time showed an impression of minimal patella spurring with minimal suprapatellar effusion.

VA treatment records received since the July 1985 decision show that the Veteran has received ongoing treatment for right knee pain and swelling, and he has reported having sustained a right knee injury while in the service.  X-rays taken in May 2007 showed degenerative changes in the right knee and a very small right knee effusion.

In statements submitted in connection with his request to reopen his claim for a right knee condition, the Veteran has contended that it was not his left knee that was injured and treated in service, but rather his right knee.  He reports that there was a piece of cartilage broken off in his knee cap that was hurting and causing the problem.  He asserts that there was an error on the part of the attending physician.  He claims that his accident involving his right knee was never really treated and he was placed on medical hold for 30 days and shipped out to Vietnam.  He stated that he did not have any pain in his left knee.  He indicated that while in Vietnam, he was a truck driver and did not do much walking and therefore did not experience any severe problems with his right knee during that time.  He asserts that he has had problems with his right knee over the years, which are directly related to the injury he allegedly sustained during service.  He stated that in 1974 he could not bend his right knee more than 45 degrees because of the residual effects of the injury to his right knee that he sustained while in the service in 1969.  He claims that he has never had any injury or treatment with regards to the left knee, either during or after service.

However, the Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the July 1985 decision.  The Veteran's recent statements with regards to a right knee injury during service contain essentially the same contentions that he made prior to the July 1985 determination, that he sustained a right knee injury in 1969 or 1970 during active service while stationed in California, and that he has had problems with the right knee since that time.  While additional private treatment records submitted since July 1985 show that in September 1982, the Veteran reported that he sustained an injury to his right knee in 1970, and has had problems in the knee since that time, such was based on the Veteran's reported history which was already of record.  At the time of the prior rating decision, the Veteran contended it was his right knee that was injured, but the RO rejected such contention by noting it was the left knee treated in service, not the right knee.  Thus, the evidence submitted since the July 1985 decision wherein the Veteran again claims it was his right knee not his left knee that was injured is merely cumulative of evidence previously considered.  Moreover, the additional evidence does not establish a nexus between any current right knee condition and active service.  

Thus, the evidence does not raise a reasonable possibility of substantiating the claim for service connection for post operative right knee injury with tear of the medial meniscus and anterior cruciate ligament with chondromalacia.  Accordingly, new and material evidence has not been received to reopen the claim, and the appeal is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Since new and material evidence has not been received to reopen the claim of entitlement to service connection for post operative right knee injury with tear of the medial meniscus and anterior cruciate ligament with chondromalacia, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


